Broyles, C. J.
1. It is well settled that there are no accessories in misdemeanors, and that one who aids or abets another in the commission of a misdemeanor is a principal offender, and may be indicted and convicted as the perpetrator of the crime.
2. In the instant case the evidence amply authorized the jury to find that the accused was guilty of aiding R. B. Walker in selling whisky to C. L. Deering, and, therefore, the verdict finding her guilty of selling whisky was not contrary to law and the evidence.
3. In the light of the facts of the case and of the remainder of the charge of the court, the several excerpts from the charge, complained of in the petition for certiorari, show no cause for a reversal of the judgment. The overruling of the certiorari was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.